Case: 6:19-cv-00247-HRW-EBA Doc #: 26 Filed: 08/07/20 Page: 1 of 2 - Page ID#: 108




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

 Civil Action No. 19-247-HRW

 OSCAR HENSON, JR.,
                                                                   PETITIONER,

 v.                                          ORDER

 DeEDRA HART, WARDEN,                                                    RESPONDENT.


        This is matter is before the Court upon Oscar Henson’s Petition for Writ of Habeas

 Corpus pursuant to 28 U.S.C. ' 2254. The matter was referred to Magistrate Judge Edward B.

 Atkins. Magistrate Judge Atkins found that Henson has failed to exhaust his state remedies and,

 therefore, does not present a cognizable claim under section 2254. Judge Atkins recommends

 that Henson’s petitions [Docket No. 1 (Case No. 6:19-CV-247 and Case No. 6:20-CV-04)] be

 denied and that Henson’s motion for out of state time [Docket No. 8] be denied.

        Petitioner has not filed objections to the Report and Recommendation, and the time for

 doing so has passed.

        After carefully considering the record, the Court finds the report and recommendation

 well taken and shall adopt the same as and for its own opinion. Accordingly, IT IS HEREBY

 ORDERED:

        (1) that the Magistrate Judge=s Report and Recommendation [Docket No. 25] is hereby

 APPROVED and ADOPTED as and for the Court=s opinion; and

        (2) Henson’s petitions [Docket No. 1 (Case No. 6:19-CV-247 and Case No.

 6:20-CV-04)] be DENIED;
Case: 6:19-cv-00247-HRW-EBA Doc #: 26 Filed: 08/07/20 Page: 2 of 2 - Page ID#: 109




        (3) that Henson’s motion for out of state time [Docket No. 8] be OVERRUED [Docket

 No. 25];

        (4) that this matter be DISMISSED WITH PREJUDICE; and

        (5) that no Certificate of Appealability will be granted.



 This 7th day of August 2020.
